 



Exhibit 10.1

 

EIGHTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

This Eighth Amendment to Credit and Security Agreement (this “Amendment”) is
made effective as of January 25, 2017, by and among MB FINANCIAL BANK, N.A.,
successor in interest to Cole Taylor Bank (“Lender”), MENDOCINO BREWING COMPANY,
INC., a California corporation (“MBC”), and RELETA BREWING COMPANY LLC, a
Delaware limited liability company (“RBC”; RBC and MBC are collectively referred
to as “Borrowers” and, individually, as a “Borrower”).

 

PRELIMINARY STATEMENTS

 

A. Borrowers and Lender have entered into that certain Credit and Security
Agreement dated as of June 23, 2011 (as amended, restated, or otherwise modified
from time to time, the “Credit Agreement”).

 

B. As of the date hereof, Events of Default under Section 13.01(b) of the Credit
Agreement are continuing, including, without limitation, the failure to comply
with the Tangible Net Worth covenant contained in Section 12.01 of the Credit
Agreement and the failure to comply with the Fixed Charge Coverage covenant
contained in Section 12.02 of the Credit Agreement, each as of the period ending
November 30, 2016 and the dates set forth in the Second Amendment to Credit and
Security Agreement dated as of June 21, 2015 (collectively, the “Existing
Defaults”).

 

C. Borrowers have advised the Lender that Borrowers are unable to pay the
Obligations by the current Maturity Date and have requested that Lender amend
the Credit Agreement to extend the Maturity Date. Borrowers acknowledge that the
failure to pay the Obligations in full by the Maturity Date is an Event of
Default. Lender has therefore agreed to amend the Credit Agreement to extend the
Maturity Date to no later than February 28, 2017 on the terms and conditions set
forth below. Lender has absolutely no commitment and has made no agreement to
extend the Maturity Date beyond February 28, 2017.

 

NOW THEREFORE, in consideration of the foregoing and such other consideration as
the parties mutually agree, the parties hereto agree as follows:

 

1.       Preliminary Statements. The preliminary statements set forth above are
accurate, represent the intent of the parties hereto and are incorporated herein
by reference. Unless otherwise defined in this Amendment, capitalized terms used
herein will have the same meaning in this Amendment as set forth in the Credit
Agreement.

 

2.       Amendment to Credit Agreement. Definition of “Maturity Date” in Section
1.01 of the Credit Agreement is hereby deleted in its entirety and replaced with
the following:

 

“‘Maturity Date’ means February 28, 2017.”

 

3.       Reservation of Rights; No Waiver. As a result of the Existing Defaults,
Lender is permitted to exercise its default rights and remedies as provided in
the Credit Agreement without further notice or demand. All new advances continue
to be in the sole discretion of Lender and neither the entering into this
Amendment nor the making of additional advances by Lender waives any of the
default rights and remedies of Lender under Section 13.02 of the Credit
Agreement or otherwise. All default rights and remedies of Lender are therefore
reserved.

 

 

 

 

4.      Amendment to Section 2.07(b). Effective with the February 1, 2017
payment and for each payment thereafter in connection with the principal
payments of the Machinery & Equipment Term Loan under Section 2.07(b) of the
Credit Agreement, the monthly payment is increased to $33,023.81. In all other
respects, Section 2.07(b) remains in full force and effect in accordance with
its terms.

 

5.       Conditions Precedent to Effectiveness of this Amendment. The following
are conditions precedent to the effectiveness of this Amendment, notwithstanding
anything contained herein to the contrary:

 

(a)       Lender shall have received a fully executed copy of this Amendment in
form and substance satisfactory to Lender; and

 

(b)       Lender shall have received payment from Borrowers of all amounts due
to Lender in connection with this Amendment.

 

6.       Expenses. Immediately upon request, Borrowers shall pay all reasonable
expenses and costs of Lender (including, without limitation, the reasonable
attorney fees of counsel for Lender and reasonable expenses of counsel for
Lender) in connection with the preparation, negotiation, execution and approval
of this Amendment and any and all other documents, instruments and things
contemplated hereby, whether or not such transactions are consummated, together
with all other reasonable expenses and costs incurred by Lender chargeable to
Borrowers pursuant to the terms of the Credit Agreement which are unpaid at such
time.

 

7.       Amendment Fee. Borrowers agree to pay on the date hereof an amendment
fee of $15,000, which fee Lender may charge as a Revolving Loan.

 

8.       Ratification; Estoppel; Reaffirmation.

 

(a)       Each Borrower reaffirms the Credit Agreement and other Loan Documents,
and ratifies the Credit Agreement and the other Loan Documents, as amended,
modified, and supplemented.

 

(b)       Each Borrower reaffirms to Lender each of the representations,
warranties, covenants and agreements set forth in Sections 9 through 12 of the
Credit Agreement and the other Loan Documents with the same force and effect as
if each were separately stated herein and made as of the date hereof to Lender.

 

(c)       Each Borrower further represents and warrants that, as of the date
hereof, there are no counterclaims, defenses or offsets of any nature whatsoever
to the Loans or any of the Loan Documents and that, as of the date hereof, no
Event of Default (other than the Existing Defaults) has occurred or exists under
any of the Loan Documents.

 

(d)       Each Borrower ratifies, affirms and agrees that the Credit Agreement
and other Loan Documents, as amended, modified, and supplemented hereby by this
Amendment, represent the valid, enforceable and collectible obligations of
Borrower.

 

 

 

 

9.       Release. Each Borrower does hereby release, remise, acquit and forever
discharge Lender and Lender’s employees, agents, representatives, consultants,
attorneys, fiduciaries, servants, officers, directors, partners, predecessors,
successors and assigns, subsidiary corporations, parent corporation, and related
corporate divisions (all of the foregoing hereinafter called the “Released
Parties”), from any and all action and causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct and/or indirect, at law or in
equity, of whatsoever kind or nature, whether heretofore or hereafter arising,
for or because of any matter or things done, omitted or suffered to be done by
any of the Released Parties prior to and including the date of execution hereof,
and in any way directly or indirectly arising out of or in any way connected to
this Amendment, the Credit Agreement and the other Loan Documents (all of the
foregoing hereinafter called the “Released Matters”). Each Borrower acknowledges
that the agreements in this paragraph are intended to be in full satisfaction of
all or any alleged injuries or damages arising in connection with the Released
Matters. Each Borrower represents and warrants to Lender that it has not
purported to transfer, assign or otherwise convey any right, title or interest
of such Borrower in any Released Matter to any other Person and that the
foregoing constitutes a full and complete release of all Released Matters.

 

EACH BORROWER INTENDS THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE, AND
EXTINGUISH, INTER ALIA, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION THAT MIGHT
OTHERWISE BE RESERVED BY THE CALIFORNIA CIVIL CODE SECTION 1542, (OR ITS
EQUIVALENT UNDER ILLINOIS LAW) WHICH PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

EACH BORROWER ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER FACTS DIFFERENT FROM
OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO SUCH
CLAIMS, DEMANDS, OR CAUSES OF ACTION, AND AGREES THAT THIS AMENDMENT AND THE
ABOVE RELEASE ARE AND WILL REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING ANY
SUCH DIFFERENCES OR ADDITIONAL FACTS

 

10.       No Cancellation. This Amendment evidences the same indebtedness as
evidenced by the Credit Agreement and other Loan Documents (as modified hereby).
This Amendment is secured by the Collateral as provided in the Credit Agreement
including all amendments and modifications thereto. This Amendment is an
extension, modification and amendment of the prior documents and the execution
hereof does not evidence a cancellation of the indebtedness evidenced by the
prior documents.

 

11.       Miscellaneous.

 

(a)       No inference in favor of, or against, any party will be drawn from the
fact that such party has drafted any portion of this Amendment, the Credit
Agreement, or any other Loan Document, as each may be amended.

 

(b)       This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed an original, but all of which
counterparts together shall constitute but one agreement. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Amendment. Any party who chooses to
deliver its signature in such manner agrees to provide promptly to the other
parties a copy of this Amendment with its inked signature, but the party’s
failure to deliver a copy of this Amendment with its inked signature shall not
affect the validity, enforceability and binding effect of this Amendment.

 

(c)       This Amendment shall be governed and controlled by the internal laws
of the State of Illinois as to interpretation, enforcement, validity,
construction, effect, and in all other respects.

 

(d)       This Amendment will be binding upon and will inure to the benefit of
the parties hereto and to their respective successors and assigns.

 

(e)       Sections 16.03 and 16.09 of the Credit Agreement are specifically
incorporated herein as though set forth in full.

 

(f)       This Amendment is a Loan Document.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

LENDER   MB FINANCIAL BANK, N.A.         By: /sd/ Martha Gaskin   Name: Martha
Gaskin   Title: Senior Vice President  

 

BORROWERS   MENDOCINO BREWING COMPANY, INC.,   a California corporation        
By: /sd/ Mahadevan Narayanan   Name: Mahadevan Narayanan   Title: Chief
Financial Officer  

 

RELETA BREWING COMPANY LLC,   a Delaware limited liability company         By:
MENDOCINO BREWING COMPANY,     a California corporation,     its sole member  

 

By: /sd/ Mahadevan Narayanan   Name: Mahadevan Narayanan   Title: Chief
Financial Officer  

 

 

 

 